Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 line 6, the phrase “stowing of the sunshade has been completed” is considered to be indefinite.  In claim 1 on which claim 6 depends in lines 5-6 it recites “stowing of the sunshade is complete in a state in which the knob contacts the case”.  It is unclear if there are two sunshade “complete(d)” stowing condition.  Is it in said completed stowed state?   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Feigl DE 10064513
The Feigl publications discloses a sunshade for a vehicle side door as shown in figure 11 comprising:

(claim 1) a sunshade (5) configured to block at least a portion of light entering a vehicle cabin, by being disposed along a door glass(2, 13) of a vehicle; a knob  (11) attached to the sunshade; and a case (14) configured to internally stow the sunshade, such that stowing of the sunshade is complete in a state in which the knob contacts the case (see figure 11 where the knob 11 contacts the very top inside edge of housing 14). 

In regard to claim 2, in Feigl  the case is formed with a depression (see handle 11 received in depression in figure 11;  also see attached machine translation wherein a rocker knob is disclosed that is pressed at one end so the other end of the knob moves out of the depression to be gripped more comfortably)  in which to dispose the knob, and the stowing of the sunshade inside the case is complete in a state in which the knob has been disposed inside the depression (see figure 2). 

In regard to claim 3, in Feigl  the knob is provided with a grip to pull the sunshade out from the case , and when the knob is disposed inside the depression, the grip is capable of being disposed outside the depression by operating a portion of the knob(see attached machine translation wherein a rocker knob is disclosed that is pressed at one end so the other end of the knob .

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hajek DE 102015200050.
Hajek disclose a sunshade for a vehicle side door comprising:
(claim 1)a sunshade (2/5) configured to block at least a portion of light entering a vehicle cabin, by being disposed along a door glass 2(6) of a vehicle; a knob        (8, see machine translation) attached to the sunshade; and a case (1, 1a the door trim forms a case for the would sunshade) configured to internally stow the sunshade, such that stowing of the sunshade is complete in a state in which the knob contacts the case (see figure 5 where knob 8 is contacting case 1, 1a when sunshade is stowed therein) . 

In regard to claim 2, Hajek discloses the case is formed with a depression (14) in which to dispose the knob, and the stowing of the sunshade inside the case is complete in a state in which the knob has been disposed inside the depression (see figures 3-5) .

In regard to claim 3, Hajek discloses a knob (8, 10, 15) provided with a grip (15) to pull the sunshade out from the case, and when the knob is disposed inside the depression, the grip is capable of being disposed outside the depression by operating a portion of the knob (see figure 5 where the grip 15 has been pivoted manually by a sunshade user outside the depression). 

In regard to claim 4, Hajek discloses a double axis support member including a first shaft (see figure 6 where the pivot shaft is represent by the –x—located at the pivot joint between the arm 10 and grip 15;  portion pivotally supported by the knob and a second shaft portion (7) disposed parallel with the first shaft portion and pivotally supported on the sunshade side (the handle 8 is described in the machine translation as being pivotally mounted to the sunshade by tie rod 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feigl DE 10064513 in view of Hajek DE 102015200050.
Feigl meet the claim limitations as applied above.
The claimed invention id distinguishable from Feigl by its recitations of the upper plate contacting the door trim when the sunshade is in its completely stowed . 	
 The upper plate 7/6 of Feigl contacts the sunshade case 14 not the door trim.  Hajek discloses a retractable sunshade that is wound/rolled about a shaft by spring.  No housing for 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Feigl’s  sunshade case to be beneath the door trim and  the upper plate attached to the sunshade to contact the door trim as taught by Hajek for a more appealing door trim surface.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO Form 892 is cited for their sunshade case housings and handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612